Title: To George Washington from Charles Asgill, 27 September 1782
From: Asgill, Charles
To: Washington, George


                  
                     Sir
                     Chatham Sepr 27th 1782
                     
                  
                  I hope my unfortunate situation will plead my excuse for being so Sollicotais to obtain your Excellency’s permission to return to Europe—as I am by your Command admitted on Parole I am naturaly induced to suppose the motives for my late confinement are removed, therefore let me entreat your Excellency to give me leave to revisit my Friends in Europe, whose concern for my Misfortune & anxiety for my return, is beyond all-power of Description.  Thro Long Suspense my health is greatly impaired, & unless your Excy will be pleased to indulge me in this request, or cause me events to be assured of my fate I fear fatal consequences may attend much longer delay.  I hope when your Exy considers that I am not in the situation of a Culprit, that while on Parole I never acted contrary to the Tenor of it that my Chief motives for being so eager for further Enlargment is on account of my Family, these facts, I hope, will operate with your Excellency, to reflect on my unhappy Case, & to relieve me from a state, which those only can form any Judgment of, who have experienced the Horrors Attending it.  I have the Honor to be Your Excellys Most Obedt Most Humbe Servt
                  
                     Charles Asgill,
                     Lt & Capt. 1st Regt Foot Guards.
                  
               